Citation Nr: 0325263	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for neurological 
dysfunction in the right lower extremity, claimed as 
traumatic neuropathy of the right anterior femoral cutaneous 
nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The claimant served in the North Carolina National Guard with 
periods of active duty for training which included a period 
from May 6, to August 19, 1976, a period from August 6 to 
August 20, 1983, and a period from May 14, to May 28, 1988. 
Service connection for a neurological disorder of the right 
lower extremity was denied by the RO in rating decisions of 
April 1987 and May 1990.  The claimant was informed of these 
decisions in letters, dated in April 1987 and May 1990, 
respectively.  No appeal was filed thereafter.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the RO of 
August 1998 which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for traumatic neuropathy, right anterior femoral cutaneous 
nerve.  The RO also found that no new and material evidence 
had been submitted to reopen a claim for service connection 
for residuals of low back pain with sciatic neuropathy, and 
also denied service connection for hypertensive heart 
disease, service connection for a cervical spine disorder and 
service connection for a lung disability.  After the claimant 
submitted a timely notice of disagreement in regard to the 
August 1998 rating action, the RO provided him with a 
November 1999 Statement of the Case covering all the issues 
adjudicated in the rating action of August 1998.  The 
claimant submitted a substantive appeal only in regard to the 
issue of whether new and material evidence has been submitted 
to reopen his claim for traumatic neuropathy, right anterior 
femoral cutaneous nerve.  Therefore the other issues are not 
properly before the Board for appellate review.

In April 2000, the claimant gave testimony at the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. A transcript of this hearing is of 
record.

In March 2001, a Board decision found that new and material 
evidence had been submitted sufficient to reopen this case, 
and remanded this claim for further development.  That 
development having been completed, this claim now returns 
before the Board.


FINDING OF FACT

The preponderance of the evidence received indicates that the 
claimant does not currently have any neurologic dysfunction, 
claimed as traumatic neuropathy of the right anterior femoral 
cutaneous nerve, in his right lower extremity.


CONCLUSION OF LAW

A neurological dysfunction in the right lower extremity, 
claimed as traumatic neuropathy of the right anterior femoral 
cutaneous nerve, was not incurred in or aggravated during the 
claimant's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the claimant and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case dated 
November 1999, and Supplemental Statements of the Case dated 
July 2002 and January 2003, as well as a Board decision and 
remand dated March 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
claimant a letter in July 2001, explaining his rights under 
the VCAA.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the claimant.  The 
claimant has been afforded several examinations during the 
course of this claim, most recently in September 2002.  The 
claimant received a hearing in April 2000.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the claimant, and adjudication of this 
appeal poses no risk of prejudice to the claimant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the claimant has been notified as to which party 
will get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

The claimant's service medical records reveal considerable 
treatment and evaluations after he sustained an injury to the 
right groin on August 8, 1983, while on active duty for 
training.  This injury resulted in a contusion of the right 
groin with subsequent complaints relating to pain and 
numbness in the right thigh area.

An August 1983 statement of medical examination and duty 
status indicated that the claimant had acute meralgia, 
paresthetica, of the right leg from a direct injury to the 
right thigh.  It was noted that the claimant received a 
direct injury to the right thigh in an area of previous 
scarring.  The claimant reported that he had jammed a crate 
of milk accidentally into his right leg causing swelling and 
soreness.   

During a neurology evaluation conducted by a military 
physician in November 1983, the claimant was noted to 
complain of intermittent pain in the right thigh, along with 
a pins and needles sensation and occasional sharp pain in the 
thigh.  A history of a traumatic injury to the right groin 
was reported.  After the evaluation the impression was 
traumatic neuropathy of the right femoral cutaneous nerve 
with hyperpathia, probably due to regeneration.

Also of note are September 1982 reports which indicate that 
the claimant received a contusion to his right knee as a 
result of a minor bus accident.

During treatment at a military facility in September 1986 for 
an enlarged vein in the left leg, the veteran was noted to 
have positive straight leg raising on the right.  Paresthesia 
on the sole of the foot and the lateral lower leg and thigh 
was reported.  The assessment was probable sciatica, rule out 
dorsal root compression.  When seen again the following day, 
the claimant said that he had pain and inconsistent symptoms 
in the right leg, that had been present for two and a half 
years.  The assessment was right lower extremity pain of 
unknown etiology.

After a VA neurological examination in March 1987, it was the 
examiner's impression that the claimant's signs and symptoms 
were not consistent with a cutaneous nerve deficit.  The 
examiner believed that the claimant's original difficulty was 
a traumatic neuropathy of the internal femoral cutaneous 
nerve.

A May 1988 accident report indicated that the claimant 
sustained an injury to his right leg while unloading ice from 
a truck during annual training.

A May 1988 medical record from Womack Army Hospital indicates 
that the claimant reported having a contusion of the right 
inguinal area four years ago.  The claimant at that time 
reported that the pain had persisted from the ankle to the 
thigh, and that he also felt a tingling which would shift 
around to different locations.  The claimant noted that most 
of his pain was in his thigh.  It was noted that there was no 
atrophy, and reflexes were equal and brisk.  Strength was ok.  
The examiner noted that this did not fit with any dermatome 
pattern.  The claimant also reported multiple aches and 
pains.  The claimant was referred at that time for a 
neurology consult.

A November 1988 medical record from Womack Army Hospital 
noted that the claimant reported continuous right thigh pain 
since an August 1983 accident in which a milk crate was 
pushed into his right inguinal area.  The claimant reported 
the pain as sharp and associated with tingling of the right 
thigh, as well as numbness, heaviness, and difficulty 
standing for long periods, or walking.  The claimant reported 
reinjuring his right leg in May 1988 when he fell while 
stepping into a puddle.  The claimant reported that when the 
injury first occurred, the diagnosis was a neuropathy of the 
anterior femoral cutaneous nerve.  According to the claimant, 
he had had no relief with numerous medications.  Motor 
strength was noted to be 5/5 in all extremities.  Sensory was 
decreased to pinprick in the right anterior thigh.  Deep 
tendon reflexes were 2+.  He was noted to have a slight limp 
of the right leg.  The claimant was diagnosed with peripheral 
neuropathy of the right anterior femoral cutaneous nerve.

A copy of a service Physical Evaluation Board Proceeding of 
May 1989 indicated that the claimant's separation from 
service was recommended due to a disability identified as 
sensory neuropathy, right anterior thigh.  It was noted that 
electromyogram and nerve conduction studies had been 
performed and were normal.

On a VA neurological examination in January 1990, the 
claimant gave a history of a traumatic injury to the right 
groin in 1983, with numbness and tingling in the right 
anterior thigh ever since.  He said that he reinjured this 
area in 1988, with pain in the entire right leg thereafter.  
He also said that he had begun to experience discomfort and 
numbness in the right upper extremity over the previous few 
months.  After the examination, the impression was right 
extremity pain syndrome of uncertain etiology, with no 
objective evidence found of neurologic dysfunction. It was 
noted that the initial injury may have been to the anterior 
cutaneous femoral nerve, but this would not explain pain 
throughout the entire right lower extremity.

The evidence which has been added to the record subsequent to 
the May 1990 rating action which last denied service 
connection for the claimant's traumatic neuropathy, right 
anterior femoral cutaneous nerve, includes private medical 
records which reflect treatment in August and September 1992 
for complaints of right leg pain.  An impression of sciatica 
was reported.

Records indicated that in July 1995 the claimant was treated 
by the VA for complaints of a knot in the groin with right 
leg involvement.

Of record is a copy of an October 1998 decision by the Social 
Security Administration (SSA) which reveals that the claimant 
had been granted a period of disability commencing in August 
1997 because of various severe impairments, including right 
leg neuropathy.

A report of private consultation dated October 1998 indicates 
that the claimant was seen with primary complaints of back 
pain and right lower extremity pain.  The claimant reported 
pain involving his entire spine after an accident in 1993 at 
work, while lifting a 300-pound hog.  The claimant also 
reported that he had fallen injuring his right lower 
extremity, and that since that fall he had been having pain 
in his right buttock region which radiated all the way down 
to his leg into his foot.  He described these pains as 
shooting pains.  He reported constant back pain since 1993.  
Upon examination, it was noted that he had diminished 
sensation to light touch on both the dorsal and plantar 
aspect of his right foot.  Straight leg maneuver on the right 
side caused buttock pain on the right side which radiated to 
the posterior right thigh.  His knee and ankle reflexes were 
2+ and symmetric.  The examiner diagnosed the claimant with 
spine pain of unknown etiology.  The examiner indicated that 
he did not think the claimant's back injury and right leg 
injury were related.

In February 1999 the claimant submitted copies of additional 
service department medical records, including a copy of a 
January 1989 statement from a military physician which 
indicated treatment at that time for right leg pain thought 
to be due to traumatic peripheral neuropathy to the sensory 
nerve innervating the right anterior thigh.  A report of a 
medical board physical evaluation dated in March 1989 
revealed a history of an August 1983 traumatic injury to the 
claimant's right groin, with continuous sharp pain and 
paresthesia in the right thigh thereafter.  It was also 
reported that the claimant's right thigh pain had become 
progressively worse following a right hip injury which 
occurred while he was on active duty for training with the 
North Carolina National Guard in May 1988.  After evaluation, 
the impression was traumatic peripheral neuropathy to the 
sensory nerve innervating the right anterior thigh 
(intermediate cutaneous nerve of the thigh branch of the 
femoral nerve.)

The claimant received a VA examination in September 1999.  
The report of that examination indicates that the claimant 
described right leg pain since 1983 when he "lifted a pot" 
and hit his right groin.  He indicated that he was told at 
that time that a nerve was "broken."  He indicated that he 
dragged his right leg for a time and that it felt "funny."  
In 1988 he was loading ice and fell because the ice slipped.  
Two hours later he went to Womack Army Hospital and his back 
was X-rayed once more.  Those X-rays were described as 
"okay".  He now avoided anything heavy.   Upon examination, 
the claimant could jog slowly, was able to walk on his toes 
and heels, and could squat poorly.  Reflexes at the knee and 
ankle were all symmetric and active.  Babinski signs were 
absent.  Alternate motion was good.  Straight leg raising was 
normal.  Superficial sensation, traced figures, and vibration 
in four extremities was normal.  Joint sense was normal in 
the feet.  The claimant was diagnosed with right leg pain for 
16 years, neurologically negative except for some awkwardness 
in squatting, bending, and jogging.

Of record are several statements from the appellant's 
comrades in the National Guard who reported, essentially, 
that he had pain and disability in his right leg ever since 
injuries he sustained while on duty in 1983 and 1988.  The 
record also contains several statements from other associates 
of the claimant who indicated that he had problems with his 
right leg all during the 1990s.

An April 2000 private treatment record noted that the 
claimant complained of knee pain for the past few weeks, and 
was diagnosed with right knee degenerative arthritis.

During his April 2000 videoconference hearing before the 
undersigned Board member, the claimant denied any difficulty 
with his right leg prior to joining the National Guard. The 
appellant said that in 1983, while on duty with the North 
Carolina National Guard, he sustained a traumatic injury in 
the groin that caused him to lose sensation in his legs.  At 
the time of the hearing, he complained of pain running from 
his right leg to his back.  He also said that he had swelling 
in the area around his knee, as well as numbness all down the 
right leg to the foot.  He said that the medics in the 
National Guard had told him that he had "broke a nerve."  He 
said that he had had very little medical treatment for his 
leg because the VA would not treat it, and because he could 
not afford private treatment.

A December 2001 consultation record indicated that the 
claimant had been seen for right knee pain, which he had for 
the past several years.  The claimant was diagnosed at that 
time with bilateral knee degenerative joint disease with a 
large patellofemoral component.

The claimant received a further VA contract examination in 
September 2002.  The report of that examination indicated 
that the claimant reported that he hurt up and down his leg 
and hip all of the time.  He also stated that when sitting 
down, the pain went up and down his backside.  He stated that 
he was unable to drive sometimes because he hurt so badly.  
There was pain running down his leg when he laid down at 
night.  He reported that he had been in pain all of the time 
for the past 18 years.  He stated that his foot, his leg, and 
his hip were in pain all the time.  He had tingling and 
numbness, and pain all of the time, and weakness of these 
parts, and abnormal sensations.  The pain traveled from his 
foot up and down to his hips and leg.  He stated that he 
could sometimes not walk on his leg, because it hurt so badly 
and was numb.  He stated that this was constant and never 
stopped hurting.  The claimant reported that this disability 
prevented him from standing for long periods of time.

Upon examination, the claimant was noted to have a right 
antalgic gait.  There was no joint involvement noticeable.  
The claimant had a full range of motion in his right hip, his 
knee, and his ankle.  Although he complained of pain and 
weakness, there was no evidence of muscle wasting on physical 
examination.  The muscles of the right and left lower 
extremity were symmetric.  There was a complaint of weakness 
and an apparent weakness on extension and flexion of his 
right knee as well as extension and flexion of his right hip.  
There was also apparent weakness of dorsiflexion and plantar 
flexion, but the examiner did not feel that this was a true 
representation of the claimant's strength.  The examiner 
indicated that he would estimate the strength was 4/5 on the 
right as compared to 5/5 in the contralateral side; however, 
it was his opinion that this was feigned.  The examiner noted 
that upper sensory function was normal.  The examiner 
indicated that the sensory function of the lower extremity 
was also suspicious in regards to the validity of his claim 
in that the sensory function was an absolute stocking 
distribution of decreased pinprick sensation from the hip to 
the tip of his toes.  The deep tendon reflexes of the knee 
and ankle were judged to be the same, at 1+ bilaterally.  
Electromyography/Nerve Conduction Velocity (EMG/NCVS) studies 
of both legs were normal.  There was no evidence of a focal 
tibial or peroneal neuropathy at the ankle of knee, 
lumbosacral radiculopathy, or polyneuropathy.

The examiner indicated that he was unable to diagnose the 
claimant with any neurological dysfunction in the right lower 
extremity, because he could find no pathology to render a 
diagnosis.  Subjective facts were weakness and constant pain 
of the entire right lower extremity.  The examiner indicated 
that objective factors included apparent weakness of the 
entire right lower extremity with no physical evidence of 
muscle atrophy.  The objective factors also included a 
stocking-like distribution of decreased pinprick sensation 
from the hips and lower back, including the buttocks and the 
right groin, all the way to the tips of the toes.  The 
examiner indicated that to him this was not anatomically 
possible, and that there was no anatomical basis for this 
type of symptomatology that he was aware of.  Further, the 
claimant has had EMG/NCVS of both legs performed, which was 
normal and showed no evidence of focal tibial or peroneal 
neuropathy at the ankle of knee, and no evidence of 
lumbosacral radiculopathy or polyneuropathy.  The examiner 
indicated again that he was unable to give an exact nature 
and etiology of the neurological dysfunction that the 
claimant complained of because there was no anatomical basis 
for this type of neurological deficit, a stocking 
distribution of loss of partial sensation, as it did not 
exist.  Therefore, it was the examiner's opinion that there 
was no neurological dysfunction affecting the claimant's 
right lower extremity as there was no pathology to render a 
diagnosis.  The examiner further stated that there was no 
basis on the examination for the claimant's complaints of 
weakness.  The examiner opined that, after reviewing the 
record and also with the review of the claimant's history, 
and the results of the examination, he did not feel that any 
of these injuries [sustained during active duty for training 
and inactive duty training] had any residual effects upon the 
claimant, either neurologically or muscularly.

The examiner summarized the claimant's previous medical 
records, including those surrounding the accident in November 
1988 in which he sustained some injury to his right groin.  
The examiner in particular mentioned the January 1990 
neurological evaluation findings which found right extremity 
pain syndrome of uncertain etiology, and no objective 
evidence of neurological discomfort.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the claimant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disorder 
manifested by neurological dysfunction in the right lower 
extremity.  Such determination is based upon a thorough 
review of the record in this case, which includes service 
medical records showing that the claimant did sustain 
injuries to the right groin and right leg, as a result of 
which he complained of pain, tingling and numbness throughout 
the right lower extremity.  While a diagnosis of peripheral 
neuropathy was made, in 1988, it is important to note that 
electromyogram and nerve conduction studies were normal.  
Further, a medical examiner noted at that time that the 
complaints did not fit any dermatome pattern.  VA examination 
in 1990 likewise found no objective evidence of neurological 
dysfunction.  Evidence which has been submitted in support of 
the reopened claim for service connection confirms the 
finding that the injuries sustained in service were acute and 
transitory, resolving without residual disability.  

In this regard, the Board particularly relies on the findings 
in a September 2002 VA contract examination report, which 
found no objective evidence of any neurological dysfunction 
in the right lower extremity.  The examiner at that time 
noted that, while the claimant complained of constant pain, 
weakness, and loss of sensation in the right leg, the 
claimant's EMG/NCVS studies were completely normal.  The 
examiner noted that there was no anatomical basis for a 
stocking distribution of loss of partial sensation of which 
the claimant complained, and the examiner found that the 
claimant had no muscle atrophy in the lower extremity to 
objectively show any weakness in that extremity.  Therefore 
the examiner concluded that the claimant did not have any 
current neurologic disorder.  This finding is also consistent 
with the findings in a September 1999 VA examination, which 
noted that the claimant complained of right leg pain, but had 
no neurologic findings, and in March 1987 and January 1990 VA 
examinations, which found no evidence of neurologic 
dysfunction.  In this case, the veteran's assertions and 
testimony have been considered within the context of the 
total record.  As a layman, without medical training, he is 
not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; hence, 
any contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Considering all the evidence of record, the Board finds that 
the preponderance of evidence establishes that the claimant 
does not currently have any neurological dysfunction of the 
right lower extremity; therefore service connection cannot be 
granted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for neurological 
dysfunction in the right lower extremity, claimed as 
traumatic neuropathy of the right anterior femoral cutaneous 
nerve, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



